DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Drone (US 4,088,209) in view of Rath (US 5,251,968).
In Re claims 10 and 13, Drone discloses a vehicle brake system (10), comprising: brake units (see 16 and adjacent structure) for left and right axles (see fig. 1); brake arms (see braking structure adjacent 16); a brake operating portion (see pedal 43); a link mechanism, comprising: first and second auxiliary rods (31, 33); an equalizer (59); and a principal rod (55), wherein the braking apparatus simultaneously applies and releases both brakes.  Drone fails to disclose an electric actuator and elastic member between the principal rod and equilazer.

In Re claim 11, see actuator (124, 126, 128; 116’, 144’) in figs. 2 and 3 of Rath.
In Re claims 12 and 17, see first principal rod (55), second principal rod (24); bell crank (lever arm 53); and pivot axis (49, 53) of Drone.
In Re claim 14, see principal rod (155’) of Rath.
In Re claim 15, see spring (adjacent 152’) and col. 6, lines 37-50 of Rath.

Allowable Subject Matter
Claims 1, 3, and 5-9 are hereby allowed.
Claims 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04 November 2020 have been fully considered but they are not fully persuasive.
Applicants argue that Rath fail to overcome the deficiencies of Drone regarding the spring member interposed between the principal rod member and the equalizer member.
In response to applicant’s arguments, the examiner disagrees, and points to fig.3 of Rath, which clearly depicts an overload/overtravel spring (see adjacent 152’) disposed between the end of the principal rod (154’) and the equalizer member (120’).   As discussed above, the spring has a preselected desired tension or preload force and acts to suppress and stop an overloading of the brakes beyond a predetermined mechanical retardation force (col. 6, lines 37-50 of Rath).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657